El Juez Asociado Se. Aldeey
emitió la opinión del tribunal.
Los apelantes fueron acusados ante la Corte de Distrito de Mayagüez de haber infringido, el artículo 7o. del Reglamento No. 3 de la Junta Superior de Sanidad, para construir y conservar a prueba de ratas los edificios y sus dependen-cias en la Isla de Puerto Rico y, declarados culpables y sen-tenciados a pagar una multa, fian interpuesto el presente recurso de apelación, cuyo primer fundamento es que la corte sentenciadora erró al desestimar su excepción perentoria de que la acusación no era suficiente. Dicha acusación, en lo necesario, dice así:
“Los citados Vicente Pagán que representa a la Vda. de Gálvez, Francisco del Moral, por sí y como apoderado de la Sra. Carmen Nadal, Vda. de del Moral, Don Salvador Nadal como apoderado de Félix Nadal y Don Enrique Franco, como apoderado de Angel B. Martínez, siendo los Sres. Vda. de Gálvez, Francisco del Moral, Carmen Nadal, Vda. de del Moral, Félix'Nadal y Angel B. Martínez, dueños de un almacén radicado en la Playa de Mayagüez, que forma parte del Distrito Judicial Municipal de Mayagüez, P. R., voluntaria y malicio-*732sámente, y en 5 de febrero de 1913, los citados apoderados antes men-cionados no han procedido a poner a prueba de ratas dicho almacén a pesar de haberles sido notificado con fecha 25 de enero de 1913, por el Sr. José Enrique Colón, Inspector de Sanidad, para que pusieran un piso de concreto, toda vez que dicha casa se dedica a almacén y depósito de provisiones, habiéndoseles dado en dicho 25 de enero de 1913 un plazo razonable de diez días * *
Sostienen los apelantes, qué imputándoseles la comisión de un delito realizado en su carácter de mandatarios, la acu-sación debió alegar que tenían facultades bastantes de acuer-do con sus poderes, para realizar la obra que les ordenó el Director de Sanidad, ya que como tales mandatarios ban de ajustarse a las instrucciones recibidas de sus mandantes y no pueden traspasar los límites de su poder.
Sin perjuicio de considerar luego más detenidamente la cuestión de si los acusados tienen o nó como tales apoderados el deber de bacer la obra que se les exigió, nos bastará por abora decir respecto a la excepción perentoria; que la acusa-ción no tiene el defecto que se le atribuye, toda vez que sigue las palabras del estatuto, lo que por regla general es suficiente, según hemos resuelto en los casos de El Pueblo v. Fontana, 16 D. P. R., 658 y El Pueblo v. Birrier, 18 D. P. R., 270 y por tanto, la corte inferior no cometió el error que se le atribuye al desestimar la excepción alegada bajo ese fun-damento.
Durante la discusión oral de este recurso alegaron los apelantes por primera vez, como otro fundamento para soste-ner su excepción, que la acusación era además insuficiente, porque no expresaba si el almacén cuyo piso se manda a poner de concreto, lo tenía de madera. No-es necesario que la acusación tenga tal alegación, pues, si bien la sección 7a. del mencionado reglamento dice que los edificios destinados a almacén se sujetarán a las reglas prescritas para las casas de vivienda, y en éstas es requisito que tenga el piso de la planta baja de madera para que puedan ordenarse las obras que especifica la sección 2a. del reglamento, sin embargo, el *733último apartado de la sección 7a. dispone qne ello no obstante, todos los almacenes deberán tener necesariamente el piso de concreto n hormigón, de donde se deduce qne no es necesario qne tengan el piso de madera para qne pneda ordenarse qne se le ponga.de concreto n hormigón ^y qne basta que no lo tenga de esta clase de material y esté destinada la casa a almacén.
El segundo motivo en qne los apelantes fundan su re-curso es que la sentencia no sólo es contraria a derecho sino a las pruebas.
De la evidencia obrante en los autos resulta que tres de los acusados son apoderados generales de otros tantos con-dueños de la casa en cuestión y que el otro de ellos es con-dueño de la misma casa; que dicho edificio está destinado a almacén y no tiene el piso de concreto u hormigón, a pesar de que ha transcurrido el plazo que les concedió el Director de Sanidad para que pusieran esa clase de piso.
El contenido propio de un mandato general son los actos de administración, así como los de propiedad y dominio son los del mandato expreso, por lo que un poder general para administrar, incluye necesariamente la obligación del man-datario de realizar todos los actos propios para la conserva-ción de la cosa administrada, como lo haría un buen padre de familia, por lo que no podrá decirse que traspasa los límites de su poder si realiza actos propios para conservar la finca cuyo cuidado y conservación se le ha confiado, ya que administrar es cuidar y conservar. Por tanto, el apoderado tiene el deber de hacer las obras necesarias para que la cosa cuya administración se le confía, pueda dedicarse al uso a que la destina su dueño, sin necesidadi de mandato expreso de éste; y como un edificio dedicado a almacén debe reunir las condiciones exigidas por las leyes de sanidad, so pena de que no pueda destinarse a ese uso, es lógico que si como tal lo ha de conservar el mandatario, deberá hacer las repara-ciones consiguientes a tal fin. En consecuencia, como la obra ordeñada en este caso por el Director de Sanidad tenía por *734objeto que la casa tuviera las condiciones propias de todo almacén, que es el uso a que la destinan sus dueños, tal obra era meramente de reparación y conservación, ya que sólo se trataba de cambiarle el piso que tenía por otro, y no tiene por tanto el carácter de nueva construcción o de fabricación, como equivocadamente sostienen los apelantes.
En cuanto al acusado que es condueño, no es excusa para él que el Código Civil Revisado en su artículo 404, le prohíba, sin consentimiento de los demás partícipes, bacer alteracio-nes en la cosa común, aunque de ellas pudieran resultar ven-tajas para todos, ya que como hemos consignado se trata únicamente de obras de conservación, que no alteran la cosa poseída en común y si como hemos dicho, los acusados como apoderados de algunos condueños, tenían el deber de hacer esa obra, también lo tenía el acusado que resulta ser con-dueño, con tanta mayor razón cuanto que el artículo 402 del Código Civil Revisado le concede el derecho de obligar a los otros partícipes a contribuir a los gastos de conservación de la cosa común.
El último punto tratado por los apelantes es, que como fueron requeridos para hacer esa obra advirtiéndoseles que si no la hacían en término de diez días la ejecutarían por su cuenta las autoridades sanitarias, al dejar de hacerla, no in-currieron en responsabilidad criminal, sino solamente en la obligación de pagar las obras que hiciera la Sanidad.
La Ley No. 81 para reorganizar el Servicio de Sanidad, aprobada en 14 de marzo de 1912, dice lo que sigue:
“Artículo 31. En caso de que el dueño, agente o inquilino de una propiedad donde exista un daño o estorbo público, dejare de ha-cendó desaparecer o abatir dentro de un plazo razonable, después que se haya hecho debidamente la notificación para la ejecución de la obra, se faculta por la presente a las autoridades sanitarias para remover o abatir el daño o estorbo, a expensas de dicho dueño, agente o inquilino, y la parte interesada será informada debidamente de los gastos en que se hubiera incurrido con tal motivo, y reintegrará el importe de los mismos a las autoridades de Sanidad. Cualesquiera sumas así pagadas por los funcionarios dé Sanidad para la remoción *735o abatimiento de un daño o estorbo, constituirán un gravamen sobre la propiedad donde exista tal daño o estorbo, y una reclamación legal contra el dueño, agente o inquilino: Esta acción, sin embargo, no relevará de responsabilidad a cualquier dueño, agente o inquilino por la infracción de las disposiciones de los reglamentos sanita-rios * * *.
“Artículo 33. Toda persona que infrinja cualquier disposición de los reglamentos de Sanidad puestos en vigor según se dispone por esta ley, será castigada con multa que no será menor de $1 ni mayor de $100, o con prisión desde uno a treinta días, o con ambas penas a discreción del tribunal.”
Los preceptos legales antes citados demuestran clara-mente que el sólo lieclio de no llevar a cabo las reparaciones ordenadas por el Director de Sanidad de acuerdo con la ley y los reglamentos, es bastante para que pueda ser perseguida criminalmente la persona que tiene el deber de hacerlas, inde-pendientemente de que las autoridades sanitarias verifiquen o nó dichas obras.
Así, pues, nó hay en la sentencia apelada los errores de derecho que le atribuyen los apelantes y la prueba demues-tra haberse justificado todos .los requisitos necesarios para que los acusados pudieran ser condenados, como lo fueron, por la infracción denunciada.
La sentencia debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.